DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12, 15-18 are objected to because of the following informalities:  
In claim 12, line 3, “comprises and a terminal” should be changed to - - comprises a terminal - -.
In claim 15, line 3, “for user’s finger” should be changed to - - for a user’s finger - -.
In claim 16, line 4, “and” should be changed to - - end - - .
In claim 17, line 3. “a element” should be changed to - - an element - -.
In claim 18, line 2, “compared a position” should be changed to - - compared to a position - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, concerning:
In claim 4, line 1, recitation of “an angle of decrease or increases in length” renders the claim indefinite since the phrase “an angle of decrease” is not understood, and it is not understood how an “angle” possesses a “length”.
In claim 4, the claim language attempts to recite ranges of angle degrees, but does not provide associated structural references of the claimed clip necessary to define/measure an angle therebetween.  Therefore, claim 4 is incomplete and indefinite. 

In claim 6, the claim language attempts to recite ranges of angle degrees, but does not provide associated structural references of the claimed clip necessary to define/measure an angle therebetween.  Therefore, claim 6 is incomplete and indefinite. 
In claim 20, the claim language attempts to recite ranges of angle degrees, but does not provide associated structural references of the claimed clip necessary to define/measure an angle therebetween.  Therefore, claim 20 is incomplete and indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sutton (U.S. Patent Publication No. 2003/0080164 A1, cited by applicant).  
The Written Opinion dated July 20, 2020 received in International Application No. PCT/US2020/29529, cited by applicant, has been adopted for the following rejections as being anticipated by Sutton (‘164). 
Sutton (‘164) discloses a clip (a pinch type clamp 14 (clip); figures 2A-2C) comprising: an upper jaw (a lever member 18 (upper jaw); figure 2A), wherein an inner surface of the upper jaw comprises a plurality' of upper teeth arranged from a proximal end of the upper jaw to a distal end of the upper jaw (a surface 60 being the inner surface of the upper jaw, and includes  ridges 86,92,102 with a plurality of teeth 88, 90, 94, 96, 98, 100, 102 being the upper teeth, see  figures 2B, 5 and paragraph [0035]); a lower jaw (a base member 16 defining the lower jaw; figure 2A), wherein an inner surface of the lower jaw comprises a plurality of lower teeth arranged from a proximal end of the lower jaw to a distal end of the lower jaw (a surface 58, 
(concerning claim 3) the plurality of upper teeth are arranged in successive rows (the plurality of teeth 38, 90, 94, 96, 98, 100, 102 are arranged in ridges 86,92,102 (successive ridges); figure 2B; paragraph [0035]), wherein a length of each tooth of the successive rows of upper teeth, moving from the proximal end of the upper jaw to the distal end of the upper jaw, decreases or increases (the length of the teeth of the ridges 86,92,102 decrease from the proximal to distal end of the lever member 18; figure 2B; paragraph [0035]);
(concerning claim 4, as best understood) an angle of decrease or increase in length, moving from the proximal end of the upper jaw to the distal end of the upper jaw is in a range selected from the group consisting of about 10° to about 80°, or about 20“ to about 70°, about 30° to about 60°, and about 40° to about 50° (the angle of decrease in length of the teeth in ridges 86, 92, 102 from the proximal to distal end of the lever member 18 is in a range of about 10° to about 80°; figure 2B);
(concerning claim 5) the plurality of lower teeth are arranged in successive rows (the plurality of teeth 64, 66, 68, 70, 74, 76, 78, 80, 82, 84 are arranged in ridges 62,72,84 (successive ridges); figure 2B; paragraph [0035]), wherein a length of each tooth of the successive rows of lower teeth, moving from the proximal end of the Sower jaw to the distal end of the lower jaw, decreases or increases (the length of the teeth of the ridges 62, 72, 84 decrease from the proximal to distal end of the base member 16; figure 2B; paragraph [00351);
(concerning claim 6, as best understood) an angle of decrease in length, moving from, the proximal end of the lower jaw to the distal end of the lower jaw is in a range selected from the group consisting of about 10° to about 80°, or about 20“ to about 70’, about 30“ to about 60°, and about 40° to about 50° (the angle of decrease in length of the teeth in ridges 62, 72, 84 from the proximal to distal end of the base member 16 is in a range of about 10° to about 80°; figure 2B);
(concerning claim 15) a proximal end protrusion that extends at least a portion of a width of the upper jaw, wherein the proximal end protrusion is configured to provide an area of contact for a user’s finger (a handle portion 24 (proximal and protrusion) which extends at least a portion 
(concerning claim 20, as best understood) wherein a terminal end surface of at least one tooth of the plurality of upper teeth or at least one tooth of the plurality of lower teeth is nearer or farther than a base of the at least one tooth from the hinge, so that the at least one tooth is angled in a range selected from the group consisting of about 0° to about 90°, of about 10“ to about 80°, or about 20° to about 70°, about 30° to about 60°, and about 40° to about 50° (the rear walls of the ridges 86,92,102 of lever member 18 (upper jaw) with a plurality of teeth 88, 90, 94, 96, 98, 100, 102 (upper teeth) angled backwards relative to the surface 60 at an angle between 1° and 10° and so the tip (terminal end surface) of the teeth are nearer to the pivot wall 28 (hinge) than the base of the teeth; figure 7; paragraph [0037]).

Claims 1, 7-12, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Padick (U.S. Patent Publication No. 2014/0305362 A1, cited by applicant).
The Written Opinion dated July 20, 2020 received in International Application No. PCT/US2020/29529, cited by applicant, has been adopted for the following rejections as being anticipated by Padick (‘362). 
Padick (‘362) discloses a clip (a clamp 150 comprising a first 151 and second 152 clamp member in a biased relationship (clip); figure 3; paragraph [0041]), the clip comprising: an upper jaw (a first clamp member 151 (upper jaw); figure 3), wherein an inner surface of the upper jaw comprises a plurality of upper teeth arranged from a proximal end of the upper jaw to a distal end of the upper jaw (an inner surface 156 of the first clamp member 151 comprises a plurality of upper tines 160 (teeth) arranged from a proximal to a distal end of the first clamp member 151; figures 3. 5; paragraph [0043]); a lower jaw (a second clamp member 152 (lower jaw); figure 3), wherein an inner surface of the lower jaw comprises a plurality of lower teeth arranged from a proximal end of the lower jaw to a distal end of the lower jaw (an inner surface 156 of the second clamp member 152 comprises a plurality of lower tines 160 (teeth) arranged from a proximal to a distal end of the second clamp member 152; figures 3, 5; paragraph [0043]); and a hinge that rotationally couples the upper jaw to the lower jaw (the clamp members 151,152 are hinged together at a hinge joint 161; figure 5; paragraph [0041]);

(concerning claim 8) wherein the upper jaw further comprises an upper bumper (the first clamp member 151 comprises an upper bumper A; indicated in attachment 1, provided herein). wherein the upper bumper is located on the inner surface of the upper jaw (the upper bumper A is located on the inner surface 156 of the first clamp member 151 ; indicated in attachments 1 & 2, provided herein);
(concerning claim 9) the lower jaw further comprises a lower bumper (the second clamp member 152 comprises an lower bumper B; indicated in attachment 1), wherein the lower bumper is located on the inner surface of the lower jaw (the lower bumper B is located on the inner surface 156 of the second clamp member 152; indicated in attachments 1 & 2);
(concerning claim 10) wherein in a closed configuration of the clip, the upper bumper and the lower bumper contact each other (in a closed configuration of the clamp 150 the upper and lower bumper A, B contact each other; depicted in attachment 1);
(concerning claim 11) wherein none of the plurality of lower teeth contact the upper jaw. and none of the plurality of upper teeth contact the lower jaw (none of the plurality of lower tines 160 contact the first damp member 151 and none of the plurality of upper tines 160 contact the second clamp member 152 as depicted in figure 6);
(concerning claim 12) wherein at least one tooth of the plurality of upper teeth or at least one tooth of the plurality of lower teeth comprises a shaft that connects to the respective upper jaw or lower jaw (the plurality of upper and lower tines 160 comprises an elongated shaft which connects the tines 160 to the respective first or second clamp members 151,152 as depicted in figure 6; paragraph [0043]), wherein the shaft comprises a terminal end surface (the elongate shaft of the tines 160 have a terminal end surface as depicted in figure 6), wherein the terminal end surface is selected from the group consisting of a rough surface and a smooth surface (the end surface of the tines 160 are smooth as depicted in figure 6);
(concerning claim 16) an upper clamp that extends from the surface of the upper jaw and is nearer to the proximal end of the upper jaw than the plurality of upper teeth (an upper clamp A which extends from the surface of the first clamp member 151 which is nearer to the proximal 
(concerning claim 19) wherein the lower clamp and the upper clamp are composed of the same number of clamps and are aligned (the lower damp B and the upper clamp A are composed of the same number of clamps and are aligned, see attachments 1 & 2).


    PNG
    media_image1.png
    348
    694
    media_image1.png
    Greyscale


Claims 1, 2, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (U.S. Patent No. 4,449,772, cited by applicant). 
The Written Opinion dated July 20, 2020 received in International Application No. PCT/US2020/29529, cited by applicant, has been adopted for the following rejections as being anticipated by Johnson (‘772). 
Johnson (‘772) discloses a clip (an electrical connector 10 with a coil spring 32 (clip); figure 1), the clip comprising: an upper jaw (first member 12 (upper jaw); figure 1), wherein an inner surface of the upper jaw comprises a plurality of upper teeth arranged from a proximal end of the upper jaw to a distal end of the upper jaw (a clamping jaw 34 (inner surface of the upper jaw) with toothed surface 38 (plurality of upper teeth) which has teeth arranged from a proximal 
(concerning claim 2) a connector on a distal end portion of the lower jaw (a cable crimping portion 28 on a distal end of the second member 14 (lower jaw); figure 1), the connector configured to electrically or mechanically connect the clip to at least one of a wire and a cable (the cable crimping portion 28 crimps the electrical connector 10 to a cable 30 for carrying current; column 2, lines 58-62);
(concerning claim 16) an upper clamp that extends from the surface of the upper jaw and is nearer to the proximal end of the upper jaw than the plurality of upper teeth (the curved portion (upper clamp) proximal to the jaw 34 of the first member 12 which extends from the surface of the first member 12; figure 1), and a lower clamp that extends from the surface of the lower jaw and is nearer to the proximal and of the lower jaw than the plurality of lower teeth (the curved portion (lower clamp) proximal to the jaw 36 of the second member 14 which extends from the surface of the second member 14; figure 1); and 
(concerning claim 17) wherein, in a closed configuration of the clip, the upper clamp and the lower clamp form a clamp aperture that is configured to extend around and maintain the position of, relative to the clip, an element selected from the group coasting of a wire, a cable, a cord, a chain, and a tube (in a closed configuration of the electrical connector 10 (clip), the curved portions of members 12, 14 form an aperture (clamp aperture) which is capable of extending around and maintaining the position of, relative to the connector 10, an element selected from the group consisting of a wire, a cable, a cord, a chain, and a tube; figures 1, 5).

s 1, 2 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et al. (U.K. Patent Document No. GB 2,026,257).
Ellis et al. (‘257) disclose a clip comprising:
an upper jaw (10), wherein an inner surface (indicate as B in the annotated Fig. 1, provided herein) of the upper jaw (10) comprises a plurality of upper teeth (serrations/teeth extending from the inner surface B, as shown in Fig. 1) arranged from a proximal end (adjacent to pivot 18) of the upper jaw to a distal end (see the annotated Fig. 1) of the upper jaw (10);
a lower jaw (12), wherein an inner surface (indicate as A in the annotated Fig. 1) of the lower jaw (12) comprises a plurality of lower teeth (serrations/teeth extending from the inner surface A, as shown in Fig. 1) arranged from a proximal end (adjacent to pivot 18) of the lower jaw (12) to a distal end (see the annotated Fig. 1) of the lower jaw (12), and a hinge (at pivot 18) that rotationally couples the upper jaw to the lower jaw;
(concerning claim 2) a connector (22, 24) on a distal end portion (distal end portion defined by handle portion 16, as shown in Fig. 1) of the lower jaw (12), the connector configured (via ferrule 22 and clamping screw 24) to electrically and/or mechanically connect the clip to at least one of a wire and a cable (see page 1, lines 79-84);
(concerning claim 7) an end surface of each of the plurality of upper teeth, and an end surface of each of the plurality of lower teeth, have a shape selected from the group consisting of a substantially circular shape, a substantially angled edge and a flat end face (i.e., each tooth includes two flat surfaces which defines an angled edge (tip of each tooth), as shown in at least Fig. 1);
(concerning claim 8) the upper jaw (10) further comprises an upper bumper (26), wherein the upper bumper is located on the inner surface (as shown in at least Figs. 1, 2, 4 & 5) of the upper jaw (10);
(concerning claim 9) the lower jaw (10) further comprises a lower bumper (28), wherein the lower bumper is located on the inner surface (as shown in Fig. 2) of the lower jaw (12);
(concerning claim 10) wherein in a closed configuration of the clip, the upper bumper and the lower bumper contact each other (as depicted in Figs 1 and 2); and 
(concerning claim 11) wherein none of the plurality of lower teeth contact the upper jaw, and none of the plurality of upper teeth contact the lower jaw (as depicted in Fig. 1).

    PNG
    media_image2.png
    262
    476
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 13, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous clips are also represented by DE CONINGH et al. (U.S. Patent No.  2,762,028), Groody (U.S. Patent No. 3,171,709), Flynn (U.S. Patent No. 3,321,736), Attaway (U.S. Patent No. 3,641,473), Leinberger (U.S. Patent No. 3,936,121), and Scherer (U.S. Patent No. 5,021,008). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Robert Sandy/Primary Examiner, Art Unit 3677